Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.
Response to Amendment

2.	The amendment filed on 06-21-2022 has been entered and considered.
Claims 1, 3-12 and 14-19 are pending in this application.
Claims 2 and 13 are canceled.
Claims 1, 3-12 and 14-19 remain rejected as discussed below.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.         Claims 12 and 14-19 are rejected under 35 U.S.C. 102 a1 as being anticipated by Saito et al (US 2012/0230308).
For claim 12, Saito discloses a first information processing device comprising: circuitry configured to (see at least Fig.13; at least apparatus 40): acquire environment information (see at least [0190]; use of sensors such as temperature sensor or brightness sensor… (environment information)); generate time-series data based on the acquired environment information (see at least [0190] and/or [0193]; use of sensors such as temperature sensor or brightness sensor (environment information) by processing/generating at least the rate of change of brightness (time-series data)); receive a query (see at least Fig.13, Step 320; receiving service discovery query) from a second information processing device by wireless communication (see at least Fig.13; at least apparatus 20), wherein the query includes information of a method to process the time-series data (see at least [0190] and/or [0193]; the query received by the sensors to determine proximity includes at least action frame (see at least [0074]; action frame that triggers the action of measurement (information of the method)) such as brightness (method) sensor by processing the rate of change of brightness (time-series data) obtained by the sensor based on the received service query to determine proximity); process the time-series data based on the information of the method in the received query (see at least Fig.13 step 330 and/or [0190] and/or [0193]; use of sensors to determine proximity such as brightness sensor by processing the rate of change of brightness (time-series data) obtained by the sensor based on service query that includes at least the action frame (information of the method)); and transmit a processing result of the processed time-series data to the second information processing device by the wireless communication (see at least Fig.13, Steps 330 and 350; determining proximity ([0190]) based on brightness sensor (environment information) and transmitting the connection start signal (result) to trigger the connection procedure and/or (see at least [0166] and/or [0170]) and/or [0180]; transmitting the service discovery response and determining proximity (see at least [0182])).
For claim 14, Saito further discloses wherein the query further includes information associated with mathematical processing to be executed for the time-series data (see at least [0074]; action frame that triggers the action of measurement to determine proximity (mathematical processing)); and the circuitry is further configured to perform the mathematical processing designated by the query (see at least [0190] and/or [0193]; processing the rate of change (mathematical processing) of brightness (time-series data) obtained by the sensor compared to a threshold (mathematical processing) based on the service query to determine proximity).
For claim 15, Saito further discloses wherein the circuitry is further configured to: receive the query based on a public action frame of IEEE 802.11; and transmit the processing result based on a public action frame of IEEE 802.11 (see at least [0070]; use of public action frame of IEEE 802.11 in transmitting and receiving the signals).
For claim 16, Saito further discloses wherein the circuitry is further configured to: establish, based on the transmitted processing result, a Layer 2 link with between the first information processing device and the second information processing devices (see at least Fig.13, Step 370; channel established and/or [0071]; Wi-Fi direct and/or at least Fig.8 and/or [0171]; Group G).  
Claims 17 and 18 are rejected for same reasons as claim 12.
For claim 19, Saito discloses an information processing system comprising: a first information processing device (see at least Fig.13; at least apparatus 20); and a second information processing device configured to perform wireless communication (see at least Fig.13; at least apparatus 40), wherein the first information processing device includes first circuitry configured to: generate a query (see at least Fig.13, Step 320; service discovery query); transmit the query to the second information processing device (see at least Fig.13, Step 320; transmitting service discovery query), wherein the query includes information of a method to process the time-series data (see at least [0190] and/or [0193]; the query received by the sensors to determine proximity includes at least action frame (see at least [0074]; action frame that triggers the action of measurement (information of the method)) such as brightness (method) sensor by processing the rate of change of brightness (time-series data) obtained by the sensor based on the received service query to determine proximity), and the time-series data is associated with the second information processing device (see at least [0190] and/or [0193]; use of sensors to determine proximity such as brightness sensor by processing the rate of change of brightness (time-series data) obtained by the sensor (associated with the sensor/apparatus 40) compared to a threshold based on the service query); receive a processing result of the time-series data, from the second information processing device, based on the transmitted query (see at least Fig.13, S330 and/or S350; determining proximity and receiving the connection start signal (result) and/or see at least [0166] and/or [0170]) and/or [0180]; receiving the service discovery response and determining proximity (see at least [0182])); and group the second information processing device into a group based on the received processing result of the time-series data (see at least Fig.13, Step 350; Group generation (grouping at least apparatus 40 to 20 after determining proximity) and/or [0170] and/or Fig.8; Group G), the second information processing device includes second circuitry configured to: acquire environment information (see at least [0190] and/or [0193]; use of sensors such as temperature sensor or brightness sensor… (environment information)); generate time-series data based on the acquired environment information (see at least [0190] and/or [0193]; use of sensors such as temperature sensor or brightness sensor (environment information) by processing/generating at least the rate of change of brightness (time-series data)); receive the query from the first information processing device (see at least Fig.13, Step 320; receiving service discovery query); process the time-series data based on the information of the method in the received query (see at least [0190] and/or [0193]; use of sensors to determine proximity such as brightness sensor by processing the rate of change of brightness (time-series data) obtained by the sensor based on service query to determine proximity that includes at least the action frame (information of the method)); and transmit the processing result of the processed time-series data to the first information processing device (see at least Fig.13, Steps 330 and 350; determining proximity ([0190]) based on brightness sensor (environment information) and transmitting the connection start signal (result) to trigger the connection procedure and/or (see at least [0166] and/or [0170]) and/or [0180]; transmitting the service discovery response and determining proximity (see at least [0182])), and the first circuitry is further configured to establish a Layer 2 link with the second information processing device (see at least Fig.13, Step 370; channel established and/or [0071]; Wi-Fi direct).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.        Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Goldberg (US 2010/0056174).
For claim 1, Saito discloses a first information processing device comprising: a circuitry (see at least Fig.13; apparatus 20) configured to: generate a query (see at least Fig.13, Step 320; service discovery query); transmit the query (see at least Fig.13, Step 320; transmitting service discovery query) to each of a plurality of second information processing devices by wireless communication (see at least Fig.8; Group G and/or Fig.13, S320 and/or [0171]; determining proximity to create Group and establish connection to at least apparatuses 40-50), wherein each second information processing device of the plurality of second information processing devices is different from the first information processing device (see at least Fig.8; devices are unique and different), the query includes information of a method to process time-series data (see at least [0190] and/or [0193]; the query received by the sensors to determine proximity includes at least action frame (see at least [0074]; action frame that triggers the action of measurement (information of the method)) such as brightness (method) sensor by processing the rate of change of brightness (time-series data) obtained by the sensor based on the received service query to determine proximity), and the time-series data is associated with each second information processing device of the plurality of second information processing device (see at least [0190] and/or [0193]; use of sensors to determine proximity such as brightness sensor by processing the rate of change of brightness (time-series data) obtained by the sensor(s) (associated with the sensors/apparatuses 40-50)  compared to a threshold based on the service query); receive processing results of the time-series data, from the plurality of second information processing devices by the wireless communication, based on the transmitted query (see at least Fig.13, Step 350 and/or [0171]; receiving the connection start signal (results) and determining proximity (see at least [0166] and/or [0170]) and/or [0180]; receiving the service discovery response and determining proximity (see at least [0182]); group the plurality of second information processing devices into a group based on the received processing results of the time-series data (see at least Fig.13, Step 350; Group generation and/or [0170]-[0171] and/or Fig.8; Group G), and establish a Layer 2 link with a set of second information processing devices of the plurality of second information processing devices, wherein the set of second information processing devices is associated with the group (see at least Fig.13, Step 370; channel established and/or [0071]; Wi-Fi direct and/or at least Fig.8 and/or [0171]; Group G).  Saito discloses all the claimed subject matter with the exception of explicitly disclosing producing proximity by a first information processing device using a query/request sent to a plurality of second information processing devices to divide/group the plurality of second information processing devices into a plurality of groups.  However, Goldberg discloses producing proximity by a first information processing device (see at least Fig.7; node 102) using a query/request sent to a plurality of second information processing devices (see at least Fig.7 and/or [0054]; node 102 transmits a ranging request to the entire group/nodes) to divide/group the plurality of second information processing devices into a plurality of groups (see at least Fig.7 and/or [0055]; grouping the plurality of second information processing devices into a plurality of groups 702 and 704).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Goldberg into the method/apparatus/CRM of Saito for the purpose of at least grouping a plurality of devices into groups based on proximity to establish direct communication connections.
For claim 3, Saito further discloses wherein the query further includes information associated with mathematical processing to be executed for time-series data (see at least [0190] and/or [0193]; processing the rate of change (mathematical processing) of brightness (time-series data) obtained by the sensor compared to a threshold (mathematical processing) based on the service query that includes at least the action frame (information)).
For claim 4, Saito further discloses wherein the circuitry is further configured to: transmit the query based on a public action frame of IEEE 802.11; and receive the processing result based on the public action frame of IEEE 802.11 (see at least [0070]; use of public action frame of IEEE 802.11 in transmitting and receiving the signals).
For claim 5, Saito further discloses wherein the circuitry is further configured to: acquire environment information; generate time-series data based on the environment information; process the time-series data based on the query; and group the plurality of second information processing devices into the group based on a processing result of the processed time-series data (see at least [0190] and/or [0193]; use of sensors to determine proximity, such as brightness sensor by processing the rate of change of brightness (time-series data) obtained by the sensor compared to a threshold based on the service query, that is used to group devices and establish connection).  Saito discloses all the claimed subject matter with the exception of explicitly disclosing producing proximity by a first information processing device using a query/request sent to a plurality of second information processing devices to create/group the plurality of second information processing devices into a plurality of groups.  However, Goldberg discloses producing proximity by a first information processing device (see at least Fig.7; node 102) using a query/request sent to a plurality of second information processing devices (see at least Fig.7 and/or [0054]; node 102 transmits a ranging request to the entire group/nodes) to create/group the plurality of second information processing devices into a plurality of groups (see at least Fig.7 and/or [0055]; grouping the plurality of second information processing devices into a plurality of groups 702 and 704).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Goldberg into the method/apparatus/CRM of Saito for the purpose of at least grouping a plurality of devices into groups based on proximity to establish direct communication connections.
For claim 6, Saito further discloses wherein the circuitry is further configured to: establish the Layer 2 link with the set of the second information processing devices of the plurality of second information processing devices (see at least Fig.13, Step 370; channel established and/or [0071]; Wi-Fi direct and/or Fig.8 and/or [0171]; Group G).
For claim 7, Saito further discloses wherein the circuitry is further configured to: generate a physical event based on the transmission of query (see at least [0200]; LED light).
For claim 8, Saito further discloses wherein the physical event corresponds to at least one of a physical phenomenon of sound, a physical phenomenon of light, or a physical phenomenon of vibration (see at least [0200]; at least LED light).
For claim 9, Saito further discloses wherein the circuitry is further configured to: generate a grouping result based on similarity between the time-series data of the set of the second information processing devices; and display the grouping result (see at least [0200]; display a screen showing connection completed (result) according to proximity (similarity/threshold)).
Claims 10-11 are rejected for same reasons as claim 1.
	Response to Argument
5.	Applicant’s arguments with respect to claims 12 and 14-19 have been fully considered but they are not persuasive.  The applicant is arguing that Saito does not disclose “wherein the query includes information of a method to process the time-series data; and process the time-series data based on the information of the method in the received query”.  However, the examiner disagrees because the claimed “information of a method to process the time-series data” is broad since the claimed “information” is not defined in the claim and wherein also the claimed “method” is not specified in the claim. Thus, claims are given their broadest reasonable interpretation: The Federal Circuit's en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) because although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  So, Saito discloses in Fig.13 S320 that the device receiving the query will trigger the determination of proximity (Fig.13 S330) based on the received query and wherein Saito further discloses in at least [0190] that one way to determine proximity can be based on the use of sensors such as temperature sensor, presence sensor, brightness sensor…(same as the applicant’s own disclosure that uses sensors to generate time-series data (see at least element 31 “sensing unit” in Fig.2 of the applicant’s disclosure) and using the sensors such as brightness sensor by processing the rate of change of brightness (time-series data) obtained by the sensor based on service query to determine proximity ([0190] and/or [0193]).  Specifically, Saito further discloses wherein the query includes information of a method to process the time-series data and which can be seen in at least [0190] and/or [0193]; the query received by the sensors to determine proximity includes at least action frame and wherein the action frame triggers the action of measurement (information of the method) (see at least [0074]) such as brightness (method) sensor by processing the rate of change of brightness (time-series data) obtained by the sensor based on the received service query to determine proximity.  Furthermore, Saito further discloses processing the time-series data based on the information of the method in the received query and which can be seen in at least Fig.13 step 330 and/or [0190] and/or [0193]; the use of sensors to determine proximity such as brightness sensor by processing the rate of change of brightness (time-series data) obtained by the sensor based on service query that includes at least the action frame (information of the method) (see at least [0074]).  Also, it must be noted that "Claims are to be given their broadest reasonable interpretation during prosecution, and the scope of a claim cannot be narrowed by reading disclosed limitations into the claim. See In re Morris, 127 F.3d 1048, 1054, 44 USPQ2D 1023, 1027 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321, 13 USPQ2D 1320, 1322 (Fed. Cir. 1989); In re Prater, 415 F.2d 1393, 1404, 162 USPQ 541,550 (CCPA 1969).".  Moreover, and just for the sake of argument, the applicant’s own disclosure discloses the use of the query as a public action frame according to IEEE 802.11 (see at least claim 4 and/or [0059] and/or [0089] of the publication of the instant application) which is the same as what Saito discloses in at least [0070] and/or [0074] by the use of query as a public action frame as defined in IEEE 802.11 and which includes at least an action frame that triggers the action of measurement (information of the method) according to the type of the queried sensor such as brightness (method) sensor by processing the rate of change of brightness (time-series data) obtained by the sensor based on the received service query to determine proximity.  Therefore, it must be noted is "In addition, the law of anticipation does not require that a reference "teach" what an appellant's disclosure teaches. Assuming that reference is properly "prior art," it is only necessary that the claims "read on" something disclosed in the reference, i.e., all limitations of the claim are found in the reference, or "fully met" by it. Kalman v. Kimberly-Clark Corp., 71 3 F.2d 760, 772, 21 8 USPQ 781,789 (Fed. Cir. 1983).  Thus, Saito discloses all the argued claimed limitations.  Finally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the service query includes information of a method to process data of the rate of change of the detected brightness; processing data of the rate of change of the detected brightness based on the information of the method in the received query (see Remarks pg.14)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
6.	In regard of claim 1 and 3-11, the argument used above for claims 12 and 14-19 are also directed/applied to the claims 1 and 3-11 since Saito discloses all the argued claimed subject matter as shown/demonstrated above for the claims 12 and 14-19.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/Hicham B. Foud/
	Art unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467